—Motions by the Attorney-General of the State of New York (1) in the first above-captioned proceeding, for reargument of an order of this court, dated May 1, 1978 and (2) in the second above-captioned proceeding, to stay, pending appeal, a judgment of the Supreme Court, Dutchess County, dated July 12, 1978. Motions for reargument and for a stay denied as academic. On September 6, 1978, this court was informed that on that date the relator was released on parole to the State of Connecticut. Mollen, P. J., Hopkins, Shapiro and Hawkins, JJ., concur.